Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-30-1999

United States v. Miller
Precedential or Non-Precedential:

Docket 97-7438




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"United States v. Miller" (1999). 1999 Decisions. Paper 314.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/314


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed December 22, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 97-7438

UNITED STATES OF AMERICA

v.

QUENTIN MILLER, a/k/a "Q"
Quentin Miller, Appellant

On Appeal From the United States District Court
For the Middle District of Pennsylvania
(D.C. Crim. No. 96-cr-00021)
District Judge: Honorable William W. Caldwell

Argued: September 22, 1999

Before: BECKER, Chief Judge, GARTH, Ci rcuit Judge,
and POLLAK, District Judge.*

(Opinion Filed: November 30, 1999)

ORDER AMENDING OPINION

The slip opinion in the above case is hereby Amended as
follows:

1. On page 3 of the slip opinion, first full par agraph, last
sentence, and on page 13, first full paragraph, penultimate
sentence, after the number "(2)" in both sentences, the
following phrase would be inserted: "if his motion is not
styled as a S 2255 motion." After the number "(3)" in both
_________________________________________________________________

* Honorable Louis H. Pollak, United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.
sentences, the phrase "withdraw the petition" should be
replaced with "withdraw the motion."

2. On page 4, third paragraph, last two lines, del ete the
brackets and the citation within the brackets.

3. On page 5, carryover paragraph, last two lines,   delete
the brackets and the citation within the brackets.

4. On page 5, line 16, delete the brackets and the
citation within the brackets.

5. On page 11, last line of the carryover paragrap h, the
word "pleading" should be "pleadings."

6. On page 13, the last sentence of the first fu ll
paragraph should be deleted except for the signal to
footnote 7 (which remains), and replaced with the following:

       "Presumably, the District Court will provide in its
       notice a time frame for the response.7"

7. On page 15, add a period after the "v" in   the cite to
Duffus.

       BY THE COURT:

       /s/ Edward R. Becker

       Chief Judge

DATED: December 22, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2